Citation Nr: 0305802	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  01-05 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under the provisions of Title 38 
United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  He passed away in May 2000, and his surviving spouse 
is the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Board notes that the RO denied benefits pursuant to 38 
U.S.C.A. § 1318 (West 2002).  It is unclear whether she is 
claiming entitlement under 38 U.S.C.A. § 1318 (West 2002).  
It is requested that the RO contact the appellant in order to 
clarify this matter.  In this regard, the Board has imposed a 
temporary stay on the adjudication of claims based on 
entitlement under 38 U.S.C.A. § 1318 (West 2002) in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the VA to conduct expedited rulemaking which will either 
explain why certain regulations - 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims will remain in effect pending 
the completion of the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died in May 2000, at the age of 75.  
According to his certificate of death, the cause of the 
veteran's death was bacterial sepsis due to or as a 
consequence of acute myelogenous leukemia.

2.  At the time of his death, the veteran was service-
connected for chronic ulcers of the right leg, evaluated as 
10 percent disabling.

3.  It is not shown that the veteran's service-connected 
disability caused, or contributed to, his death in May 2000.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.312, 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 2000 as a result of bacterial sepsis 
due to or as the consequence of acute myelogenous leukemia.  
The veteran's widow then applied for VA dependency and 
indemnity compensation (DIC) benefits.  She claimed that the 
veteran's death was caused by or the result of his service-
connected leg ulcer disability.  She contends that the leg 
disability permitted the development of sepsis, which, in 
turn, ended the veteran's life.  To support her claim, the 
appellant provided testimony before an RO hearing officer and 
submitted a letter from the veteran's oncologist.   

As noted, the appellant provided a written opinion from Dr. 
A. B. Grosbach, dated August 30, 2000.  In his letter, Dr. 
Grosbach stated that the veteran was under his care when the 
veteran was initially diagnosed with and treated for acute 
leukemia in 1999.  Dr. Grosbach acknowledged that while the 
veteran was being treated for his leukemia the veteran was 
also being treated for his chronic leg ulcer.  The doctor 
further wrote:

	. . . The presence of his chronic 
leg ulcer made him more susceptible to 
infection, especially in the setting of 
leukemia and an impaired host immunity 
status.  Since I did not attend him at 
the time of his death, it is difficult 
for me to be more specific about a 
connection between these conditions, but 
it is entirely possible that his leg 
ulcer permitted the development of sepsis 
which ended his life.

Despite her contentions, service connection for the cause of 
the veteran's death was denied.

In a letter with the statement of the case, the appellant was 
told that the VA would assist her in obtaining any medical 
documents she believed necessary.  As an initial matter, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The appellant was notified of the 
evidence required to substantiate her claim in a rating 
decision dated February 2001 and the May 2001 statement of 
the case (SOC).  The veteran was also notified via the SOC of 
the evidence she needed to supply and what the VA would do in 
order to complete the appellant's application for benefits.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The 
appellant has submitted numerous statements in conjunction 
with her claim.  Moreover, VA has obtained the veteran's VA 
and private medical records, and it has attempted to obtain 
any private/government medical records that the VA has been 
given noticed thereof.  VA has not been given notice by the 
appellant of relevant available medical or other evidence 
that might be attained by the VA for the processing of this 
claim.

Additionally, during course of the appeal, the appellant has 
had the opportunity to explain in detail her contentions.  
She did so through various written statements.  She also 
provided testimony before an RO hearing officer in November 
2001.  The appellant has not suggested or insinuated that 
other evidence was available to support the claim.  Since all 
relevant evidence has been gathered and no evidence has been 
identified that either the appellant or VA could attempt to 
attain, there is no need for further development.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
concludes that the discussions in the rating action and the 
SOC adequately informed the appellant of the evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  VA has no further duty to assist 
the veteran in the development of facts pertinent to this 
claim, and the Board may decide the claim based on the 
evidence before it.

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  
The death of the veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2002).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2002).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for DIC are decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106 (2002). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims (the Court) stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2002).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2002).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2002); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Board notes that the veteran's leukemia was not shown to 
have begun while the veteran was still in the military during 
World War II.  The leukemia did not begin until 1999, nearly 
53 years after the veteran was released from service.  
Additionally, addressing whether the veteran's leukemia or 
sepsis was related to the veteran's service-connected right 
leg disability, a VA doctor, in January 2001, wrote:

	. . . These records are fairly 
clear.  There was no mention of any 
evidence of activity of venous ulcers 
[the veteran's service-connected 
disability] in his lower extremities.  
The patient developed sepsis; however, 
this was felt to be due to or as a result 
of neutropenia induced by the leukemia 
and its treatment.  At the time of his 
death the patient had developed some type 
of acute intra-abdominal process. . . .

These facts indicate two things:  First 
that the patient did have a chronic 
service connected abnormality of his 
lower extremity.  This abnormality seemed 
to be stable at the time of his death.  
Second, the patient had acute myelogenous 
leukemia which ultimately took his life.  
There is no evidence that the first 
problem, chronic venous statis ulcer, 
contributed to his death in anyway.  The 
medical records do no suggest any 
evidence of activity of the ulcer of 
participation of the skin ulcer in his 
final illness.  The medical record is 
clear on this subject, therefore I find 
no evidence that his service connected 
illness contributed at all to his final 
demise.

The veteran's certificate of death does not list the 
veteran's sole service-connected leg ulcer disorder as 
causing, or contributing to, the veteran's death in May 2000.  
In support of her appeal, the appellant has written that the 
veteran's death was due to his service-connected disability.  
Additionally, the appellant has provided her own 
interpretation of the evidence that is of record, to the 
effect that the veteran's right leg ulcerous disability lead 
to the development of either sepsis or leukemia, which 
eventually caused the veteran's death.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2002).  She, however, has not shown, 
nor claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, her opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, they are insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2002); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The appellant may contend that the opinion proffered by Dr. 
Grosbach substantiates her claim.  While Dr. Grosbach, in his 
letter of August 2000, stated that the veteran's leg ulcer 
possibly permitted the development of sepsis, the implication 
is that it "may not have" caused or permitted said 
development.  Dr. Grosbach's statement is, therefore, 
speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), wherein the Court held that "may or may not" 
terminology is an insufficient basis for an award of service 
connection.  See also Winsett v. West, 11 Vet. App. 420 
(1998).  

While the record indicates that the veteran was being treated 
for an ulcer on the leg, there is no evidence that the ulcer 
either caused or contributed to the veteran's development of 
leukemia or sepsis.  Moreover, there is no medical evidence 
that would suggest that the leg ulcer prevented or interfered 
with the treatment the veteran received for his leukemia or 
sepsis.  Thus, despite the appellant's contentions, medical 
evidence showing that the veteran's death was caused by or 
related to his service-connected disability has not been 
presented.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence does not support the 
appellant's claim.  

As the evidence is in not equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service-connected disability did not cause 
or contribute to the veteran's death.  Hence, service 
connection for the cause of the veteran's death is denied.

As to the question of entitlement to Chapter 35 benefits, it 
is noted that VA regulation provides basic eligibility to a 
surviving spouse of a veteran if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and it is shown that he had a permanent 
total service-connected disability at the date of his death, 
or that he died as a result of a service-connected 
disability.  See 38 C.F.R. § 3.807(a) (2002).

There is no dispute about the honorable character of the 
veteran's discharge from active military service in 1946.  
However, as discussed above, the veteran was not service 
connected for the disability that caused his death, nor for 
the disability that contributed to it, and it is not shown 
that the veteran's service-connected leg disability, which 
was rated prior to his death as 10 percent disabling, caused, 
or contributed to, the veteran's death in May 2000.  
Consequently, this particular aspect of the appellant's claim 
fails as well because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

In view of all the above, the Board concludes that service 
connection for the cause of the veteran's death, to include 
entitlement to educational benefits pursuant to 38 U.S.C.A. 
Chapter 35, is not warranted.




ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to benefits under the provisions of Title 38 
United States Code, Chapter 35, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

